

116 HR 3355 IH: Reward Work Act
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3355IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. García of Illinois (for himself, Mr. Khanna, Ms. Tlaib, Ms. Schakowsky, Ms. Ocasio-Cortez, Mr. Pocan, Mr. Cohen, Ms. Jayapal, Mr. Carson of Indiana, Mr. DeSaulnier, Ms. Pressley, Ms. Omar, Ms. Norton, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prohibit public companies from repurchasing their shares on the open market, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Reward Work Act. 2.Prohibition on stock buybacks on the open market (a)DefinitionsIn this section—
 (1)the terms equity security, exchange, and issuer have the meanings given the terms in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c); and
 (2)the term national securities exchange means an exchange registered under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f).
 (b)ProhibitionsNotwithstanding any other provision of law, no issuer may purchase an equity security of the issuer on a national securities exchange.
 (c)No force or effectSection 240.10b–18 of title 17, Code of Federal Regulations, shall have no force or effect. (d)Rule of constructionNothing in this section may be construed to affect tender offers subject to section 240.13e–4 and sections 240.14e–1 through 240.14f–1 of title 17, Code of Federal Regulations.
			3.Worker representation on corporate board of directors
 (a)DefinitionsIn this section— (1)the term director has the meaning given the term in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c); and
 (2)the term employee has the meaning given the term in section 2 of the National Labor Relations Act (29 U.S.C. 152). (b)Registration requirements for securitiesSection 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l) is amended by adding at the end the following:
				
 (m)No issuer may register securities on a national exchange unless at least 1/3 of the issuer’s directors are chosen by the issuing company’s employees in a one-employee-one-vote election process..
 (c)PolicyThe Securities and Exchange Commission, in consultation with the National Labor Relations Board, shall promulgate regulations—
 (1)to ensure that director elections at issuing firms are fair and democratic; and (2)to ensure that 1/3 of an issuer’s board of directors will be composed of employee representatives within 2 years of the date of enactment of this Act.
 4.RegulationsThe Securities and Exchange Commission shall promulgate regulations to direct national securities exchanges and issuers, as defined in section 2(a), to comply with this Act and the amendments made by this Act.
		